            Case 1:20-cv-06516-VM Document 124
                                           123 Filed 05/13/21
                                                     05/12/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     May 13, 2021

MONDAIRE JONES, et al.,

                                 Plaintiffs,                20 Civ. 6516 (VM)
                          -v-                               STIPULATION AND ORDER OF
                                                            SETTLEMENT AND DISMISSAL
UNITED STATES POSTAL SERVICE, et al.,

                                 Defendants.


       WHEREAS, Plaintiffs filed this suit (the “Action”) on August 17, 2020, in anticipation of

widespread voting by mail during the 2020 general election season (the “2020 Election”);

       WHEREAS, the 2020 Election is now complete;

       WHEREAS, the Court issued a mandatory injunction in the Action on September 25,

2020 (ECF No. 57), as modified by a Decision and Order subsequently issued on September 29,

2020 (ECF No. 66) (together, the “Preliminary Injunction”), providing relief to Plaintiffs as set

forth in the Preliminary Injunction, and Plaintiffs and Defendants agree that the Action, after the

Court’s issuance of the Preliminary Injunction as well as the completion of the 2020 Election, is

now moot and no further litigation is necessary;

       IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs and

Defendants, through their respective counsel, that the Action shall be settled and compromised

on the following terms and conditions:

       1.       The Action is dismissed with prejudice, without costs, interest, attorneys’ fees, or

disbursements to any party, except that Plaintiffs may submit an application to the Court under

the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), for attorneys’ fees and expenses

under the EAJA, as specified in paragraphs 3 and 4 of this Stipulation and Order of Settlement

and Dismissal (the “Stipulation and Order”). Defendants reserve their right to oppose any such
             Case 1:20-cv-06516-VM Document 124
                                            123 Filed 05/13/21
                                                      05/12/21 Page 2 of 3




application, including on the ground that Plaintiffs are not entitled to fees and expenses under the

EAJA.

        2.       To the extent it remains in force, the Preliminary Injunction is vacated.

        3.       This Court shall retain jurisdiction over this matter solely to resolve any dispute

between the parties concerning the payment of fees and expenses to Plaintiffs’ counsel under the

EAJA. No party shall argue that the resolution of this matter by Stipulation and Order rather

than a judgment bears on the merits of an application for fees and expenses by Plaintiffs under

the EAJA, in either Plaintiffs’ favor or Defendants’ favor. The parties otherwise reserve all

rights, arguments, objections, and defenses pertaining to an application for fees and expenses by

Plaintiffs under the EAJA.

        4.       Any application by Plaintiffs for EAJA fees must be filed within 30 days of the

Court “so ordering” this Stipulation and Order, or within such other time as the Court directs.

        5.       The terms of this Stipulation and Order shall become effective upon entry of this

Stipulation and Order by the Court. If not approved and entered by the Court, this Stipulation

and Order shall be null and void, with no force or effect.

        6.       The parties agree that this Stipulation and Order, including all its terms and

conditions, will be made public in its entirety.

        7.       Nothing in this Stipulation and Order shall constitute or be construed to constitute

an admission of any wrongdoing or liability by Defendants, an admission by Defendants of the

truth of any allegations or the validity of any claim asserted in the Action, or a concession or

admission by Defendants of any fault, omission of any act, or failure to act.

        8.       Plaintiffs and Defendants understand and agree that this Stipulation and Order

contains the entire agreement between them and that no statements, representations, promises,

                                                   2
            Case 1:20-cv-06516-VM Document 124
                                           123 Filed 05/13/21
                                                     05/12/21 Page 3 of 3




agreements, or negotiations, oral or otherwise, between the parties or their counsel that are not

included herein shall be of any force or effect. Moreover, the rule of construction that any

ambiguities in this agreement are to be resolved against the drafting party shall not be employed

in the interpretation of this agreement.

       9.       It is contemplated that this Stipulation and Order may be executed in counterparts,

with a separate signature page for each party. In light of current work practices, each party may

sign electronically using “/s/” in lieu of ink signatures. All such counterparts and signature

pages, together, shall be deemed to be one document.

Dated: May 12 , 2021                                  Dated: May 12 , 2021
       New York, New York                                    New York, New York

COHEN&GREEN P.L.L.C.                                  AUDREY STRAUSS
Attorneys for Plaintiffs                              United States Attorney for the
                                                      Southern District of New York
                                                      Attorney for Defendants


By: /s/ J. Remy Green                                 By:     /s/ Rebecca S. Tinio      _ _
J. REMY GREEN                                          REBECCA S. TINIO
COHEN&GREEN P.L.L.C.                                   Assistant United States Attorney
1639 Centre St., Suite 216                             86 Chambers Street, Third Floor
Ridgewood, New York 11385                              New York, New York 10007
Tel.: (929) 888.9480                                   Tel.: (212) 637-2774
Facsimile: (929) 888.9457                              Facsimile: (212) 637-2686
E-mail: remy@femmelaw.com                              E-mail: rebecca.tinio@usdoj.gov


SO ORDERED:


_______________________________________
HONORABLE VICTOR MARRERO
UNITED STATES DISTRICT JUDGE


Dated: May 13, 2021
       New York, New York

                                                 3
